                                          1   Lewis Roca Rothgerber Christie LLP
                                              201 East Washington Street, Suite 1200
                                              Phoenix, AZ 85004
                                          2
                                              David A. Jackson (State Bar No. 030057)
                                          3   Direct Dial: 602.262.0807
                                              Direct Fax: 602.734.3814
                                              Email: DJackson@lewisroca.com
                                          4
                                              Arnall Golden Gregory LLP
                                          5   171 17th St. NW, Suite 2100
                                              Atlanta, GA 30363

                                          6   Scott E. Taylor, Pro Hac Vice Application Forthcoming
                                              J. Tucker Barr, Pro Hac Vice Application Forthcoming
                                              Becki C. Lee, Pro Hac Vice Application Forthcoming
                                          7   Telephone: 404.873.8500
                                              Facsimile: 404.873.8501

                                          8   Attorneys for Plaintiff Critter Control, Inc.

                                          9
                                                                    UNITED STATES DISTRICT COURT DISTRICT OF ARIZONA
201 East Washington Street, Suite 1200




                                         10
                                                                                         IN AND FOR THE COUNTY OF YAVAPAI
                                         11
                                              Critter Control, Inc.,                                        Case No.:
                                         12
                                                                        Plaintiff,
                                         13
Phoenix, AZ 85004




                                              v.                                                            COMPLAINT
                                         14
                                              Cowboy Critter Control, LLC,
                                         15
                                                                        Defendant.
                                         16
                                         17                COMES NOW Plaintiff Critter Control, Inc. (“Plaintiff”) and respectfully submits
O ROCA




                                         18   this, its Complaint against Defendant Cowboy Critter Control, LLC (“Defendant”), stating
                                         19   as follows:
                                         20                                                      NATURE OF THE ACTION
                                         21                1.           This is an action for federal and common law trademark infringement, false
      LEWIS




                                         22   designation of origin, unfair competition, and related state law claims, arising from
                                         23   Defendant’s infringement of Plaintiff’s registered trademark.
                                         24                2.           Defendant’s use of a confusingly similar trademark to identify the same and
                                         25   related services as those provided by Plaintiff, which are marketed and sold to the same
                                         26   classes of customers in the same markets and trade channels using similar methods of sale
                                         27   and promotion, has confused and is likely to continue to confuse, deceive, and mislead the
                                         28

                                              114317907.1
                                          1   public as to the source and origin of Plaintiff’s and Defendant’s services, or as to the
                                          2   sponsorship or approval of Defendant’s services by Plaintiff.
                                          3                                  JURISDICTION AND VENUE
                                          4            3.     This Court has jurisdiction over the subject matter of this action pursuant to
                                          5   15 U.S.C. §§ 1121 and 1125, and 28 U.S.C. §§ 1331 and 1338(a)-(b). This Court has
                                          6   supplemental jurisdiction over the state law claims pursuant to 28 U.S.C. § 1367(a).
                                          7            4.     Defendant is a resident of and transacts business within the State of Arizona.
                                          8   Defendant offers and performs infringing services in this judicial District. Defendant has
                                          9   established contacts with the State of Arizona sufficient for this Court to exercise personal
201 East Washington Street, Suite 1200




                                         10   jurisdiction.
                                         11            5.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)-(c) because
                                         12   Defendant performs, offers for sale, and sells within this judicial District infringing services
                                         13   that are the subject of this action, and a substantial part of the events giving rise to the claims
Phoenix, AZ 85004




                                         14   arising in this District.
                                         15                                              PARTIES
                                         16            6.     Plaintiff is a corporation organized under the laws of the State of Michigan,
                                         17   with its principal place of business at 9435 E. Cherry Bend Road N., Traverse City,
O ROCA




                                         18   Michigan 49684.
                                         19            7.     Upon information and belief, Defendant is an Arizona limited liability
                                         20   company with a principal place of business at 6487 S. Country Rd., Mayer, Arizona 86333.
                                         21                               FACTS COMMON TO ALL COUNTS
      LEWIS




                                         22            8.     Plaintiff is a wildlife removal franchise providing commercial and residential
                                         23   wildlife and pest control services (“Plaintiff’s Services”). Plaintiff was founded in 1983
                                         24   and now operates more than 100 locations in the United States.
                                         25            9.     Plaintiff offers Plaintiff’s Services using the trademark CRITTER
                                         26   CONTROL and related design marks (“CRITTER CONTROL Marks”).
                                         27            10.    Plaintiff began using the trademark CRITTER CONTROL in standard
                                         28   characters in commerce in the United States at least as early as 1983.
                                              114317907.1                                    -2-
                                          1            11.    Plaintiff has invested substantial effort and money in the continuous use and
                                          2   promotion of its CRITTER CONTROL Marks. As a result, the CRITTER CONTROL
                                          3   Marks are some of Plaintiff’s most valuable assets and represent a substantial amount of
                                          4   goodwill.
                                          5            12.    In addition to its common law rights, Plaintiff owns federal registrations for
                                          6   the CRITTER CONTROL Marks, including but not limited to the following:
                                          7            a.     CRITTER CONTROL, U.S. Reg. No. 1,503,278, for “wild animal and rodent
                                          8                   removal services,” granted September 6, 1988. This registration subsists on
                                          9                   the Principal Register and is incontestable.
201 East Washington Street, Suite 1200




                                         10            b.     CRITTER CONTROL and Design, U.S. Reg. No. 4,462,748, for “Animal and
                                         11                   pest control, namely wildlife, rodent, and animal trapping services,” granted
                                         12                   January 7, 2014. This registration subsists on the Principal Register and is
                                         13                   incontestable.
Phoenix, AZ 85004




                                         14            Copies of these registrations are attached as Exhibit A.
                                         15            13.    Among Plaintiff’s franchisees are three CRITTER CONTROL-branded
                                         16   locations in Arizona, including a franchisee that services Yavapai County.
                                         17            14.    Defendant operates a wildlife and pest removal business using the name
O ROCA




                                         18   COWBOY CRITTER CONTROL (“Infringing Mark”) in Mayer, Arizona.
                                         19            15.    Defendant advertises wildlife and pest removal services in connection with
                                         20   the Infringing Mark through social media and other online outlets, including but not limited
                                         21   to Facebook.com.
      LEWIS




                                         22            16.    Defendant maintains an active pest control license bearing the Infringing
                                         23   Mark.
                                         24            17.    Upon information and belief, Defendant’s owner or its personnel operate a
                                         25   vehicle bearing the Infringing Mark.
                                         26            18.    One of Plaintiff’s franchisees regularly receives phone calls from dissatisfied
                                         27   consumers who believe that Defendant is affiliated with Plaintiff.
                                         28
                                              114317907.1                                   -3-
                                          1            19.   One of Plaintiff’s agents also was approached by one of Defendant’s angry
                                          2   customers in a public place. Such a public display of dissatisfaction is a direct threat to
                                          3   Plaintiff’s reputation and sales of its services.
                                          4            20.   Shortly after learning of Defendant’s infringing activities, Plaintiff began
                                          5   attempting to contact Defendant to resolve the trademark dispute amicably. To this date,
                                          6   Plaintiff has not received any response from Defendant.
                                          7            21.   Upon information and belief, Defendant’s continued use of the Infringing
                                          8   Mark is intentional, willful, and knowing, and is an attempt to trade on Plaintiff’s goodwill
                                          9   with total disregard for Plaintiff’s trademark rights.
201 East Washington Street, Suite 1200




                                         10            22.   Defendant’s use of the Infringing Mark in connection with the services in the
                                         11   field of wildlife and pest removal services is causing irreparable harm to Plaintiff and will
                                         12   continue to do so unless restrained by this Court.
                                         13                                           COUNT ONE
Phoenix, AZ 85004




                                         14                                     Trademark Infringement
                                                                                 (15 U.S.C. § 1114(1)(a))
                                         15
                                         16            23.   Plaintiff repeats and re-alleges the allegations in paragraphs 1-22 of this

                                         17   Complaint as if fully set forth herein.
O ROCA




                                         18            24.   Plaintiff is the owner of all rights and title to, and has valid protectable prior

                                         19   rights in, the CRITTER CONTROL Marks.

                                         20            25.   Plaintiff’s federally registered CRITTER CONTROL Marks, and the

                                         21   associated goodwill in the United States and elsewhere, are of significant value.
      LEWIS




                                         22            26.   Without Plaintiff’s authorization or consent and, upon information and belief,

                                         23   having knowledge of Plaintiff’s prior rights in the CRITTER CONTROL Marks, Defendant

                                         24   has used and continues to use the Infringing Mark continued to promote, offer for sale, and

                                         25   use in commerce services in the field of wildlife and pest removal, which are identical and

                                         26   highly related to Plaintiff’s Services.

                                         27            27.   Upon information and belief, Defendant’s conduct has caused actual

                                         28   confusion between Plaintiff’s CRITTER CONTROL Marks and the Infringing Mark.
                                              114317907.1                                   -4-
                                          1            28.   Defendant’s infringing acts as alleged herein are likely to continue to cause
                                          2   confusion, mistake, and deception to consumers as to the affiliation, connection, or
                                          3   association of Defendant and Plaintiff, and as to the origin, sponsorship, or approval of
                                          4   Defendant’s services by Plaintiff, to the damage and detriment of Plaintiff and its reputation,
                                          5   goodwill, and sales.
                                          6            29.   Upon information and belief, Defendant’s wrongful conduct has been and
                                          7   continues to be intentional, willful, and without regard for Plaintiff’s rights in the CRITTER
                                          8   CONTROL Marks.
                                          9            30.   Upon information and belief, Defendant has earned profits by virtue of the
201 East Washington Street, Suite 1200




                                         10   infringement of the CRITTER CONTROL Marks.
                                         11            31.   Plaintiff has sustained damages as a direct and proximate result of
                                         12   Defendant’s infringement of the CRITTER CONTROL Marks in an amount to be proven
                                         13   at trial.
Phoenix, AZ 85004




                                         14            32.   Plaintiff has been and will continue to be irreparably harmed by Defendant’s
                                         15   wrongful conduct. The damage to Plaintiff includes harm to its goodwill, reputation, and
                                         16   market position that money cannot compensate.           Plaintiff is therefore entitled to an
                                         17   injunction against Defendant’s continuing infringement of the CRITTER CONTROL
O ROCA




                                         18   Marks. Unless enjoined, Defendant will continue the infringing conduct.
                                         19            33.   Plaintiff is entitled to its actual damages, Defendant’s profits, and an award
                                         20   of costs pursuant to 15 U.S.C. § 1117(a). Further, Plaintiff is entitled to treble its actual
                                         21   damages and, because this is an exceptional case, Plaintiff also is entitled to reasonable
      LEWIS




                                         22   attorneys’ fees pursuant to 15 U.S.C. §1117(a).
                                         23                                       COUNT TWO
                                         24                     False Designation of Origin and Unfair Competition
                                                                               (15 U.S.C. § 1125(a))
                                         25
                                         26            34.   Plaintiff repeats and re-alleges the allegations in paragraphs 1-33 of this

                                         27   Complaint as if fully set forth herein.

                                         28
                                              114317907.1                                  -5-
                                          1            35.   Plaintiff is the owner of all rights and title to, and has valid protectable prior
                                          2   rights in, the CRITTER CONTROL Marks.
                                          3            36.   The infringing services sold and offered for sale by Defendant are of the same
                                          4   or similar nature as Plaintiff’s Services.
                                          5            37.   By misappropriating and using a virtually identical trademark, Defendant has
                                          6   misrepresented and falsely described to the public the origin and sources of Defendant’s
                                          7   services, and has created a likelihood of confusion among the public, the relevant
                                          8   consumers, and the ultimate purchasers as to both the source and sponsorship of the
                                          9   services.
201 East Washington Street, Suite 1200




                                         10            38.   Defendant’s unauthorized and tortious conduct has also deprived and will
                                         11   continue to deprive Plaintiff of the ability to control the consumer perception of Plaintiff’s
                                         12   Services offered in connection with Plaintiff’s CRITTER CONTROL Marks, placing
                                         13   Plaintiff’s valuable reputation and goodwill in Defendant’s hands.
Phoenix, AZ 85004




                                         14            39.   Defendant’s unlawful and unauthorized distribution, promotion, offer for
                                         15   sale, and sale of infringing services creates express and implied misrepresentations that the
                                         16   infringing services were authorized, approved, or sponsored by Plaintiff, all to Defendant’s
                                         17   profit and Plaintiff’s damage and injury.
O ROCA




                                         18            40.   By engaging in the aforesaid acts, Defendant is unfairly competing with
                                         19   Plaintiff.
                                         20            41.   Upon information and belief, Defendant’s wrongful conduct has been and
                                         21   continues to be intentional, willful, and without regard for Plaintiff’s rights in the CRITTER
      LEWIS




                                         22   CONTROL Marks, as described above.
                                         23            42.   Upon information and belief, Defendant has gained profits by virtue of its
                                         24   infringement of the CRITTER CONTROL Marks.
                                         25            43.   Plaintiff has sustained damages as a direct and proximate result of
                                         26   Defendant’s infringement of the CRITTER CONTROL Marks in an amount to be proven
                                         27   at trial.
                                         28
                                              114317907.1                                   -6-
                                          1            44.     Plaintiff has been and will continue to be irreparably harmed by Defendant’s
                                          2   wrongful conduct. The damage to Plaintiff includes harm to goodwill, reputation, and
                                          3   market position that money cannot compensate.              Plaintiff is therefore entitled to an
                                          4   injunction against Defendant’s continuing infringement of the CRITTER CONTROL
                                          5   Marks. Unless enjoined, Defendant will continue its infringing conduct.
                                          6            45.     Plaintiff is entitled to its actual damages, Defendant’s profits, and an award
                                          7   of costs pursuant to 15 U.S.C. § 1117(a).
                                          8                                        COUNT THREE
                                          9                 Unfair Competition and Palming Off Under Arizona Common Law
201 East Washington Street, Suite 1200




                                         10            46.     Plaintiff repeats and re-alleges the allegations in paragraphs 1-45 of this
                                         11   Complaint as if fully set forth herein.
                                         12            47.     Plaintiff is the owner of all rights and title to, and has valid protectable prior
                                         13   rights in, the CRITTER CONTROL Marks.
Phoenix, AZ 85004




                                         14            48.     Consumers recognize Plaintiff’s CRITTER CONTROL Marks as a source
                                         15   indicator for Plaintiff’s Services.
                                         16            49.     Defendant has used and continues to use a nearly identical mark to Plaintiff’s
                                         17   CRITTER CONTROL Marks without authorization.
O ROCA




                                         18            50.     Defendant’s use is likely to confuse the public either by allowing the public
                                         19   to believe that Defendant’s services are provided by, endorsed by, or otherwise affiliated
                                         20   with Plaintiff.
                                         21            51.     By using a confusingly similar mark to Plaintiff’s CRITTER CONTROL
      LEWIS




                                         22   Marks, Defendant is deceiving the consuming public into buying services that are different
                                         23   than and, upon information and belief, a lower quality than, Plaintiff’s Services.
                                         24            52.     Defendant’s past and continued use of a confusingly similar mark to
                                         25   Plaintiff’s CRITTER CONTROL Marks damages Plaintiff by having its trade diverted to
                                         26   Defendant.
                                         27
                                         28
                                              114317907.1                                     -7-
                                          1            53.   Plaintiff has sustained damages as a direct and proximate result of
                                          2   Defendant’s actions in amount to be proven at trial.
                                          3            54.   Plaintiff has been and will continue to be irreparably harmed by Defendant’s
                                          4   wrongful conduct. The damage to Plaintiff includes harm to goodwill, reputation, and
                                          5   market position that money cannot adequately compensate. Therefore, Plaintiff is entitled
                                          6   to an injunction against Defendant’s continuing use of the CRITTER CONTROL Marks.
                                          7   Unless enjoined, Defendant will continue its wrongful conduct.
                                          8                                        COUNT FOUR
                                          9                        Violation of the Arizona Consumer Fraud Act
                                                                              (A.R.S. § 44-1521 et seq.)
201 East Washington Street, Suite 1200




                                         10
                                         11            55.   Plaintiff repeats and re-alleges the allegations in paragraphs 1-54 of this

                                         12   Complaint as if fully set forth herein.

                                         13            56.   The acts of Defendant described herein constitute violations of the Arizona
Phoenix, AZ 85004




                                         14   Consumer Fraud Act, A.R.S. § 44-1521 et. seq.

                                         15            57.   Defendant has used the Infringing Mark in a manner to misrepresent the

                                         16   source of Defendant’s services and to deceive consumers into believing an affiliation,

                                         17   connection, or association existed between Defendant and Plaintiff or that Plaintiff
O ROCA




                                         18   authorized, approved, or sponsored the services offered by Defendant, when that is not the

                                         19   case.

                                         20            58.   Defendant has used the Infringing Mark and misrepresented itself to

                                         21   consumers through social media and other online outlets, including but not limited to
      LEWIS




                                         22   Facebook.com, on its pest control license, and on a personal or business vehicle that

                                         23   displays the Infringing Mark.

                                         24            59.   Defendant has intentionally used the Infringing Mark to induce consumers

                                         25   into believing an affiliation, connection, or association existed between Defendant and

                                         26   Plaintiff or that Plaintiff authorized, approved, or sponsored the services offered by

                                         27   Defendant, when that is not the case.

                                         28
                                              114317907.1                                 -8-
                                          1            60.    Defendant has ignored all attempts by Plaintiff to resolve this matter, and
                                          2   Defendant’s continued use of the Infringing Mark despite Plaintiff’s contacts demonstrate
                                          3   Defendant’s malicious intention and reckless indifference to the trademark rights of
                                          4   Plaintiff.
                                          5            61.    Consumers have relied upon Defendant’s misrepresentations as to the source
                                          6   of its services and have engaged Defendant to provide services under the mistaken belief
                                          7   that that an affiliation, connection, or association existed between Defendant and Plaintiff
                                          8   or that Plaintiff authorized, approved, or sponsored the services offered by Defendant, when
                                          9   that is not the case.
201 East Washington Street, Suite 1200




                                         10            62.    Consumers have been deceived by Defendant’s unauthorized use of the
                                         11   Infringing Mark and misrepresentations as to the source of its services as evidenced by
                                         12   consumer complaints about Defendant’s services erroneously directed to Plaintiff’s
                                         13   franchisee located in Yavapai County.
Phoenix, AZ 85004




                                         14            63.    Plaintiff has sustained damages as a direct and proximate result of
                                         15   Defendant’s actions in amount to be proven at trial.
                                         16            64.    Plaintiff has been and will continue to be irreparably harmed by Defendant’s
                                         17   wrongful conduct. The damage to Plaintiff includes harm to goodwill, reputation, and
O ROCA




                                         18   market position that money cannot adequately compensate. Therefore, Plaintiff is entitled
                                         19   to an injunction against Defendant’s continuing use of the Infringing Mark. Unless
                                         20   enjoined, Defendant will continue its wrongful conduct.
                                         21            65.    Defendant’s refusal to respond to Plaintiff’s attempted contacts further
      LEWIS




                                         22   demonstrates Defendant’s wanton conduct and reckless indifference to the trademark rights
                                         23   of Plaintiff, and punitive damages are therefore also appropriate.
                                         24                                     PRAYER FOR RELIEF
                                         25            Wherefore, Plaintiff hereby respectfully requests that this Court:
                                         26            A.     Enter an injunction enjoining Defendant, its officers, directors, employees,
                                         27   agents, licensees, subsidiaries and affiliated companies, successors and assigns, and any and
                                         28   all persons in active concert or participation with any of them, from:
                                              114317907.1                                   -9-
                                          1                    1.     Any unauthorized use of the CRITTER CONTROL Marks, including
                                          2   without limitation the Infringing Mark and any colorable imitation or confusingly similar
                                          3   variation of the CRITTER CONTROL Marks, in connection with the promotion,
                                          4   advertising, performance, or sale of competitive or related services by Defendant;
                                          5                    2.     Engaging in any conduct suggesting or tending to suggest that any
                                          6   service promoted, advertised, performed, or offered for sale by Defendant originates from
                                          7   or is directly or indirectly sponsored by, approved by, affiliated with, or connected to
                                          8   Plaintiff; and
                                          9                    3.     Conveying the impression to the public through displays, advertising,
201 East Washington Street, Suite 1200




                                         10   packaging or otherwise that any service offered by Defendant originates from or is directly
                                         11   or indirectly sponsored by, approved by, affiliated with, or connected to Plaintiff;
                                         12            B.      Award Plaintiff its actual damages and Defendant’s profits from Defendant’s
                                         13   wrongful acts;
Phoenix, AZ 85004




                                         14            C.      Award Plaintiff its costs of suit and reasonable attorneys’ fees;
                                         15            D.      Award Plaintiff treble damages and an enhancement of Defendant’s profits
                                         16   pursuant to 15 U.S.C. § 1117(a);
                                         17            E.      Award Plaintiff punitive damages, pursuant to Arizona state law;
O ROCA




                                         18            F.      Award any other legal or equitable remedies to which Plaintiff may be
                                         19   entitled, including all remedies provided for in 15 U.S.C. § 1117(a) and Arizona state, and
                                         20   under any other Arizona state statutory or common law;
                                         21            G.      Award Plaintiff interest and post-judgment interest; and
      LEWIS




                                         22            H.      Award such other and further relief as this Court deems just and proper.
                                         23            DATED this 12th day of May, 2021.
                                         24                                               LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                         25
                                         26                                               By: /s/ David A. Jackson
                                                                                                 David A. Jackson
                                         27
                                                                                         And
                                         28
                                              114317907.1                                   - 10 -
                                          1                 ARNALL GOLDEN GREGORY LLP
                                          2
                                                            Scott E. Taylor (Pro Hac Vice App. Forthcoming)
                                          3                 J. Tucker Barr (Pro Hac Vice App. Forthcoming)
                                                            Becki C. Lee (Pro Hac Vice App. Forthcoming)
                                          4
                                                            Attorneys for Plaintiff Critter Control, Inc.
                                          5
                                          6
                                          7
                                          8
                                          9
201 East Washington Street, Suite 1200




                                         10
                                         11
                                         12
                                         13
Phoenix, AZ 85004




                                         14
                                         15
                                         16
                                         17
O ROCA




                                         18
                                         19
                                         20
                                         21
      LEWIS




                                         22
                                         23
                                         24
                                         25
                                         26
                                         27
                                         28
                                              114317907.1     - 11 -
